Citation Nr: 1549237	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a neurological disability of the upper extremities, to include bilateral carpal tunnel syndrome (CTS) and/or radiculopathy of the upper extremities associated with a cervical spine disability.  

4.  Entitlement to a disability rating in excess of 20 percent for the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1995 to September 1995 and active duty from October 1996 to July 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO denied a claim of service connection for a cervical spine disability; denied claims to reopen the previously denied claims of service connection for bilateral carpal tunnel syndrome and headaches; and, granted an increased rating to 20 percent for the service-connected lumbar spine disability.  The Veteran disagreed with these determinations.

The July 2012 rating decision also granted service connection for radiculopathy of the lower extremities and assigned 10 percent ratings for each lower extremity.  The Veteran did not file a notice of disagreement with those ratings.  

In April 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Also, the hearing testimony reflects that the Veteran is employed.  As such, a claim for a total disability rating based on unemployability due to service-connected disabilities (TDIU) is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a February 2015 decision, the Board reopened the previously denied claims of service connection for headaches and bilateral CTS, and remanded those issues, along with the issues of service connection for a cervical spine disability and entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability, back to the RO for additional development of the record.  

Finally, the RO initially adjudicated the Veteran's claim of numbness of the bilateral upper extremities as a claim of entitlement to service connection for bilateral CTS.  However, the medical evidence of record suggests that the Veteran's numbness of the upper extremities could be due to radicular symptoms.  As such, the issue has been recharacterized as shown on the first page of the decision to reasonably encompass the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

At the video conference in April 2014, the Veteran indicated that her service-connected radiculopathy of each lower extremity is more severe than what is contemplated by the 10 percent ratings currently assigned for each lower extremity.  See Hearing Transcript, p. 23.  As such, the matter of entitlement to an increased rating for the peripheral neuropathy of the left lower extremity and the right lower extremity is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Also, in November 2010, the Veteran submitted a claim of service connection for hypertension.  This matter is also referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for a cervical spine disability; and, a neurological disability of the bilateral upper extremities, to include bilateral CTS and upper extremity radiculopathy associated with the cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has headaches that were, as likely as not, first shown in service.  

2.  The Veteran's lumbar spine disability is manifested by continuous pain, but without ankylosis or flexion limited to 30 degrees or less; neither muscle spasm nor guarding is demonstrated; and, the Veteran's flare ups of low back pain neither result in additional functional loss nor does the disability require physician-prescribed bed rest due to incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during a 12-month period.  


CONCLUSIONS OF LAW

1.  A headaches disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the claim of service connection for headaches and increased rating for the service-connected lumbar spine disability, the notice requirements were accomplished in a February 2012 letter that was provided before the June 2012 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate her claim for an increased rating for the service-connected lumbar spine disability.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  To the extent that there was any error with respect to the notice provided regarding the service connection claim, such is not prejudicial as the claim is granted herein.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the electronic record the Veteran's VA outpatient treatment records and private treatment records.  The Veteran was also afforded a VA examination in November 2011 (headaches), April 2012 (thoracolumbar spine and neurological), and May 2015 (neurological, headaches, and lumbar spine).  These examinations are, when reviewed collectively, adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and collectively addressed all unanswered questions, with support for all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Moreover, with the exception of the examination of the cervical spine the agency of original jurisdiction (AOJ) substantially complied with the February 2015 remand orders by obtaining outstanding treatment records, associating private records with the electronic file, and obtaining examinations with adequate medical opinions.  Accordingly, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection - Headaches

The Veteran seeks service connection for headaches.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities such as arthritis, for example, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) shows that the Veteran reported a headache in conjunction with vomiting in May 1997; she was diagnosed with an upper respiratory infection.  In April 1999 she reported a headache for two days.  The diagnosis was a sinus infection.  The Veteran also reported a headache in September 1999 in conjunction with a viral infection.  Most notably, however, the Veteran complained of frequent or severe headaches at the time of her discharge from service in March 2000.  The examiner noted a two-month history of headaches at that time.  

A VA examiner in November 2011 noted the Veteran's self-reported history of migraine headaches since 1998, but cited to no treatment records showing that the Veteran was diagnosed with migraines in 1998 or at any other time during service.  

Complaints of headaches were noted in VA outpatient treatment records from 2006 and in private treatment records from February 2011.  A Fioricet trial was initiated to help with the symptoms.  

In a November 2011 statement, the Veteran's treating physician, Dr. B opined that the Veteran's cervical spine degenerative disc disease originated on active duty; and, that the Veteran's migraine headaches were related to the cervical spine injury and resultant degenerative disc disease.  Dr. B provided no rationale for this opinion.  Dr. B provided an identical opinion in May 2014, again, without any accompanying rationale.  

A VA examiner in April 2012 opined that the Veteran's migraine headaches and other headaches were less likely related to her lumbar/low back disability; but, her tension headaches were most likely caused by or as a result of her C6, C7 disk desiccation with left upper extremity radiculopathy (cervical spine disability).  No rationale was provided for this opinion.  

A VA examiner in May 2015 reviewed the evidence of record, diagnosed the Veteran as having migraine including migraine variants, and determined that the Veteran was diagnosed with migraine headaches in 2010.  The Veteran reported to the examiner that she has daily headaches for which she has been prescribed several medications over the years.  The examiner, however, opined that the Veteran's migraines did not have their onset in service because they were not first shown at that time, or for many years later.  The examiner acknowledged that the Veteran had a current migraine headache disability, but opined that it was unrelated to service because there is no documentation to link the current diagnosis to service.  

The examiner noted a review of the Veteran's STRs, with complaints of a headache in May 1997 and April 1999, but those headaches were related to a upper respiratory infection and a sinus infection, respectively.  The examiner opined that, given the lack of documented migraines in service, and nearly a decade between service discharge and the diagnosis of migraines in 2010, it was less likely as not that the Veteran's current migraine headaches were incurred in service.  

Notably, however, the examiner did not mention the headache in September 1999 or the Veteran's reports on her discharge examination of a two month history of headaches in March 2000.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the May 2015 medical opinion is not probative because the examiner was not aware of the Veteran's medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Thus, the May 2015 examiner's opinion is not probative because it does not take into account the Veteran's reports at discharge.  

The Veteran is competent to report headaches as this is the type of disability that a lay person can identify through the senses.  Further, there is documented evidence at the time of discharge that the Veteran was suffering from headaches for two months prior to discharge.  Despite the fact that the Veteran did not have a diagnosis of "migraine" at that time, the evidence is clear that the Veteran was suffering from headaches in service and thereafter.  Although a diagnosis was not present in service, the chronic headaches were shown to have begun in service, and were eventually variously diagnosed as migraine headaches and tension headaches.  

Importantly, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the evidence of record shows that the Veteran has a current headache disability that, as likely as not, had its onset during service.  

II.  Increased Rating - Lumbar Spine Disability

The Veteran seeks an increased rating for the service-connected lumbar spine disability.  At her video conference in April 2014, she indicated that her low back disability was worse than what was shown from the findings at a VA examination in April 2012.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

"Staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Board has concluded that the disability at issue has not significantly changed and that a uniform evaluation is warranted for the period considered.

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned.  38 C.F.R. § 4.31 (2015).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The April 2012 VA examination report notes a diagnosis of degenerative arthritis of the spine.  The Veteran reported flare-ups of back pain when she can do hardly anything, including not being able to pick up her 3-year old child.  The Veteran's forward flexion was limited to 50 degrees and that is the point where pain began.  Flexion was not further limited after repetitive use.  The examiner found that she had functional loss of less movement than normal and pain on movement.  The Veteran could not extend past 0 degrees.  Pain to palpation was noted, but there was no evidence of guarding or muscle spasm.  Muscle strength testing, motor and sensory testing was within normal limits.  Radicular symptoms were shown in the form of mild paresthesias and/or dysesthesias of the right and left lower extremities.  The examiner noted that the Veteran was working and it was hard to sit for a long period of time as she would have to stand up or try to move.  She also missed time from work secondary to back pain.  

A January 2015 MRI of the lumbar spine indicates a mild increase in degenerative stenosis at L5/S1

A May 2015 VA examination noted a diagnosis of degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner reviewed the claims file.  The Veteran reported that she had lost numerous days at work due to her back pain.  She asserts that she has had physician prescribed bed rest numerous times; however, a review of the record, according to the examiner, did not reveal that the Veteran's intervertebral disc syndrome required bed rest prescribed by a physician during the previous twelve-month period.  

The Veteran's functional impairment includes limitations on sitting, walking and standing for more than 15 minutes at a time.  Forward flexion was limited to 80 degrees and extension was limited to 20 degrees.  Tenderness to palpation was noted over the lower back.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after repetitions.  The Veteran reported pain all the time without additional flare-ups.  There was no muscle spasm or guarding of the thoracolumbar spine on examination.  Strength testing and reflexes were normal.  Straight leg testing was positive for bilateral radiculopathy with moderate pain, moderate paresthesias, and moderate numbness in both lower extremities.  The examiner concluded that the overall severity of the radiculopathy was mild bilaterally.  The examiner indicated that the Veteran did not have ankylosis or any other associated neurological abnormalities.  The examiner noted that an opinion as to any additional functional loss during flare-ups could not be provided without mere speculation as the Veteran was not being examined during a flare-up.  As the examiner explained why the information could not be provided without resorting to speculation, the examination report is not inadequate.  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2015).

As noted, the Veteran's lumbar spine disability is currently evaluated as 20 percent disabling.  This rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  To warrant the next higher rating under the General Formula, the evidence would have to more nearly approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such is not shown by the record as the Veteran has mobility of the spine and had forward flexion to, at worst, 50 degrees.  Thus, the Board concludes that a higher evaluation for the Veteran's lumbar spine disability is not for application.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence in the record of incapacitating episodes characterized by acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  The Veteran submitted various notes from doctors who have indicated that she should refrain from work temporarily due to spine procedures.  See, e.g., September 2010 note from Dr. R of the Southeastern Spine Institute; October 2011 VA progress note; and October 2011 status report from the Southeastern spine institute.  However, these notes merely indicate the Veteran should refrain from working during these periods, which is not the same as a physician ordering bed rest as contemplated by the regulation.  Moreover, the record does not show incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during a 12-month period (the criteria for the assignment of the next higher, 40 percent rating).  Thus, a rating based on incapacitating episodes of intervertebral disc syndrome is not for application.  

The Board finds competent, credible and probative the Veteran's report that she has flare-ups during which it is hard to do anything.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the period considered.  The VA examiners considered whether there was any additional limitation following repetitive use and determined that there was not.  Moreover, the 2015 examiner determined that information concerning additional functional loss during a flare-up could not be provided without resorting to speculation as the Veteran was not then having a flare-up.  Accordingly, the Board finds that the Veteran's reported flare-ups are contemplated by the currently assigned rating.  

The Board therefore finds that the current 20 percent evaluation is appropriate for the Veteran's low back disability and that the preponderance of the evidence is against a finding that an increased evaluation is warranted.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has limitation of motion and pain related to her lumbar spine disability.  The criteria for the evaluation of spine disabilities specifically contemplate functional impairment due to pain.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, in addition to the lumbar spine disability addressed herein, the Veteran is in receipt of a 30 percent evaluation for PTSD; a 10 percent evaluation for tenosynovitis of the right wrist; 10 percent ratings for limited flexion of each knee; 10 percent ratings for subluxation of each knee; and, 10 percent ratings for radiculopathy of the lower right extremity and the lower left extremity.  The record reflects that the Veteran has at no point during the current appeal indicated that her service-connected low back disability result in further impairment when viewed in combination with these other service-connected disabilities.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's low back disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that she has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

Service connection for a headaches disorder is granted.  

A rating in excess of 20 percent for the service-connected lumbar spine disability is denied.  


REMAND

The Veteran seeks service connection for a cervical spine disability.  

The Veteran's service treatment records are negative for complaints or findings regarding the neck/cervical spine.  Her March 2000 discharge examination shows complaints of bilateral knee pain of five years duration; lower back pain for one year, and headaches for two months.  The Veteran did not report, nor did the examiner find, any cervical spine findings at that time.  The Veteran maintains, however, that she injured her neck during the same in-service injury that injured her low back.  

In a June 2010 memorandum, the Veteran's private doctor noted the Veteran's reported history of having developed neck pain in service and not having been able to recover.

In a November 2011 handwritten statement, Dr. B opined that there was a 50 percent chance that the Veteran's current cervical spine degenerative disc disease (DDD) with bilateral radiculopathy originated in service.  No rationale was provided for this opinion.  The same opinion was provided again by Dr. B in typewritten form in November 2011 and in May 2014.  Again, no rationale was provided.  

Alternatively, the Veteran asserts that her cervical spine disability is related to her lumbar spine disability.  A VA examiner in November 2011, however, opined that the Veteran's cervical spine issues were not related to her lumbar spine pathology because the current medical literature does not demonstrate a causal link between low back pathology and cervical spine pathology.  

In a May 2014 statement in support of her claim, the Veteran referenced medical research that she had found regarding her condition.  Based on her research, she believes that her symptoms developed gradually over a long period of time.  She also believes that she injured her cervical spine during the same flood that injured her lumbar spine.  

A VA examiner in May 2015 reviewed the entire record and was likewise unable to find any evidence of neck problems dating back to 1998.  In this regard, the examiner pointed out that the Veteran was initially seen for lumbar spine pain of one-week's duration in August 1999 secondary to a fall, but she had no cervical spine complaints at that time.  

A medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether ... service connection is warranted."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007);  see also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (stating that "it is the total analysis provided by the medical professional that must be weighed and considered by the Board"); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (stating that "most of the probative value of a medical opinion comes from its reasoning" and that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Thus, the mere existence of conflicting medical opinions does not place the evidence into equipoise.

In this case, there is no medical opinion addressing the theory of aggravation.  Notably, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

In order to fairly decide this claim, an addendum opinion as to whether the Veteran's service-connected lumbar spine disability aggravates (makes permanently worse beyond its natural progression) the cervical spine disability is necessary.  

The Veteran also seeks service connection for CTS.  As noted in the Introduction Section of the above decision, the claim includes service connection for an upper extremity radiculopathy condition.  

The Veteran's service treatment records are negative for complaints or findings of CTS.  

A VA examination in January 2007 indicated a diagnosis of right wrist tenosynovitis.  A private EMG study in December 2009 was negative for CTS of the left wrist.  Dr. A.M. indicated that he did not see evidence for a mononeuropathy such as CTS or ulnar mononeuropathy, nor did he see convincing evidence for a cervical radiculopathy.  EMG/NCS testing of the left arm in October 2011 by D.T., M.D. resulted in findings of mild slowing of the median motor nerve at the wrist segment most consistent with CTS with no evidence of other nerve impingement, peripheral polyneuropathy or radiculopathy.  However, in November 2011, the Veteran underwent EMG testing of the left arm and Dr. T.H. reported that there were distinct, chronic denervation changes associated with a C7 radiculopathy, longstanding.  The Veteran did not have symptoms of the right arm. 

At a VA examination in May 2015, the Veteran reported a history of CTS, but the examiner also noted that the Veteran had radicular symptoms due to cervical spine disease.  The examiner referred to private neurological treatment records from October 2010 which listed CTS on her problem list, but the provider indicated that an EMG was necessary to confirm the diagnosis.  

While the examiner in May 2015 found that the Veteran had pain, paresthesias and numbness in both upper extremities, along with decreased sensation for light touch at the left shoulder, forearm, and left hand, nerve studies were negative for CTS.  The examiner noted mild incomplete paralysis of the upper radicular group (5th & 6th cervicals) bilaterally.  The examiner attributed the Veteran's symptoms of pain and numbness in the upper extremities to her cervical spine condition, not to CTS.  The diagnosis was upper cervical radiculopathy from cervical spine stenosis.  

The examiner opined that the Veteran did not have CTS and that her upper extremity radiculopathy was less likely than not incurred in service or caused by the claimed injury in service.  The examiner found that the Veteran did not have a CTS diagnosis in service, and nine years later, in 2009, the Veteran had an EMG to rule out CT disease.  The examiner pointed out that the EMG was a very sensitive test for CTS and it was negative.  The examiner also provided another etiology (the cervical spine) as the likely cause of the Veteran's upper extremity radicular symptoms.  

Moreover, the Veteran was diagnosed with tenosynovitis of the right wrist at a January 2007 VA examination, and service connection was subsequently established for tenosynovitis in a February 2007 rating decision.  

In summary, there is still some question remaining as to whether the Veteran has a CTS diagnosis currently, or at any time covered by this claim.  Moreover, the evidence also suggests that the Veteran may have a radiculopathy condition related to the cervical spine disability.  Because the cervical spine claim is remanded for additional development, the issue of service connection for a neurological disability of the upper extremities, to include bilateral CTS and radiculopathy must be deferred pending the outcome of the other claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the May 2015 VA spine examiner or a suitable substitute.  The electronic record must be made available to the examiner for review; the examiner must indicate that the records were reviewed.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current cervical spine disability is due to the service-connected lumbar spine disability.  Please provide a complete explanation for the opinion.

Also, it is at least as likely as not aggravated (i.e., worsened beyond the natural progress) by the lumbar spine disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine disability.  Please provide a complete explanation for the opinion.

If the examiner determines that another examination is necessary in order to provide the opinions, one should be scheduled.  

2.  Obtain an addendum opinion from the VA neurological examiner or a suitable substitute to address the etiology of the Veteran's neurological disability affecting the bilateral upper extremities.  The electronic record must be made available to the examiner for review; the examiner must indicate that the records were reviewed.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has CTS at any point in time since approximately April 2010, and if so, whether it as likely as not had its onset during service, or whether it is otherwise related to any disease, injury or event in service.  Please provide a complete explanation for the opinion.

The examiner should also address whether bilateral CTS or radiculopathy affecting the upper extremities is at least as likely as not due to the service-connected right wrist disability.  Please provide a complete explanation for the opinion.

The examiner should also address whether bilateral CTS or radiculopathy affecting the upper extremities is at least as likely as not aggravated (i.e., worsened beyond the natural progress) by the service-connected right wrist disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral CTS or radiculopathy found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right wrist disability.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to EMG/NCS testing of the left arm in October 2011 by D.T., M.D., which resulted in findings of mild slowing of the median motor nerve at the wrist segment most consistent with CTS with no evidence of other nerve impingement, peripheral polyneuropathy or radiculopathy.  However, in November 2011, the Veteran underwent repeat EMG testing of the left arm and Dr. T.H. reported that there were distinct, chronic denervation changes associated with a C7 radiculopathy, longstanding.  The Veteran did not have symptoms of the right arm. 

3.  Ensure that the examinations are adequate, and if not, return any deficient examination report for clarification.  

4.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


